                          Case 1:15-cv-05814-JPO Document 164 Filed 08/07/19 Page 1 of 2



  I AA                        Peckar & Abramson
                              A Professional Corporation • Attorneys & Counselors at Law




                              Kevin J. O’Connor
   www.pecklaw.com
                               Partner

          70 Grand Avenue     VIA ECF
     River Edge, NJ 07661
          tel. 201.343.3434   August 7, 2019
          fax 201.343.6306

                              Hon. J. Paul Oetken
             New York, NY     United States District Judge
          Los Angeles, CA     Southern District of New York
San Francisco Bay Area, CA
                              40 Foley Square, Room 2101
          Washington, D.C.
                              New York, NY 10007
                 Miami, FL
                              Re:      CMG Holdings Group, as successor to XA
                Chicago, IL
                                       The Experiential Agency, Inc. v. Wagner et al
            River Edge, NJ
                                       Docket Number: 1:15-cv-05814-JPO
                 Austin, TX
                                       Our File No: 11372/398630
                 Dallas, TX
              Houston, TX     Dear Judge Oetken:
                Devon, PA
                              This law firm represented Plaintiff CMG Holdings Group, as successor to XA The
                              Experiential Agency, Inc. (“XA” or “Plaintiff”) and Third-Party Defendants Glenn
                              Laken and Alexis Laken (“Third-Party Defendants”) in connection with the above-
              International
                              referenced matter, and has been retained anew by XA to address a new filing made
                 Alliances
                              by former counsel for XA.

                    Beijing   We are writing to request that the Court strike from the docket the purported
                    Bogota    “Notice of Charging Lien” (ECF # 163) filed on July 19, 2019, by the offices of
              Buenos Aires    Edwards Pottinger, LLC (“Pottinger firm”) or in the alternative to provide a
            Guatemala City    briefing schedule for a motion to adjudicate challenges to any such “lien.”
                      Lima
                   London     As the Court may recall, the Pottinger firm withdrew from representing XA in this
                  Managua     matter in October 2018. (ECF #106). The purported lien is signed by Seth
               Mexico City    Lehrman who is not admitted to this Court, and whose prior pro hac vice status
              Panama City
                              expired with the termination of his representation. (ECF #116).
              Port of Spain
                              At no point prior to July 2019 did the Pottinger firm assert a charging lien. Now,
                  San Jose
                              over seven months after this matter was settled and dismissed, the Pottinger firm
              San Salvador
                              filed the notice, purportedly in compliance with Local Civil Rule 1.4.
                  Santiago
                 Sao Paulo
                              Yet, the language of Local Civil Rule 1.4 demonstrates the sheer frivolity of the
               Tegucigalpa
                              notice:
                Vancouver


                              “An attorney who has appeared as attorney of record for a party may be
  'F>
        ON5CKU LEGAL          relieved or displaced only by order of the Court and may not withdraw from
          Case 1:15-cv-05814-JPO Document 164 Filed 08/07/19 Page 2 of 2


Peckar & Abramson
A Professional Corporation Attorneys & Counselors at Law


Hon. J. Paul Oetken
United States District Judge
August 7, 2019
Page 2


        a case without leave of the Court granted by order. Such an order may be
        granted only upon a showing by affidavit or otherwise of satisfactory reasons for
        withdrawal or displacement and the posture of the case, including its position, if
        any, on the calendar, and whether or not the attorney is asserting a retaining or
        charging lien. All applications to withdraw must be served upon the client and
        (unless excused by the Court) upon all other parties.” Local Civ. R. 1.4 (emphasis
        added).

There is simply no precedent for a lawyer from another jurisdiction whose pro hac vice status is
expired, to file a “notice of lien” in a matter nine months after that lawyer was relieved, and
seven months after the case was fully adjudicated.

On the merits of the purported notice, if the Court is not inclined to strike the notice outright, we
respectfully request leave to file a motion to adjudicate the merits of same, and a legal
determination that there is no legal entitlement to any charging lien. The facts, to be provided
under seal, will show that the Pottinger firm withdrew from representing Plaintiff and Third-
Party Defendants without cause; failed to contribute in any meaningful way to the development
of the case; and that the purported costs that it claims an entitlement to recover through its lien,
are costs that it incurred without any measurable benefit to Plaintiff/Third-Party Defendants.
Plaintiff and Third-Party Defendants will clearly establish that the Pottinger firm waived and
abandoned any right to assert any such recoupment of expenses.

Respectfully submitted,

/s/ Kevin J. O’Connor, Esq.

KEVIN J. O’CONNOR
KJO:ci
